— Appeal by the plaintiff from so much of an order of the Supreme Court, Nassau County, dated December 3, 1986, as denied those branches of its motion which were to amend the complaint insofar as it is asserted against the defendants Lamar Lighting Co. Inc., Kugel and Goldstein on the ground that the proposed amended complaint failed to state a cause of action against them.
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Harwood at the Supreme Court. Mangano, J. P., Thompson, Bracken and Weinstein, JJ., concur.